DETAILED ACTION

Examiner’s Note
The 01/07/2022 Final Rejection did not indicate 35 USC § 103 – Obviousness rejections over the pending claims. New facts have come to light (see the below Obviousness rejection over Budijono et al) which renders the 01/07/2022 Office Action moot. As such, the present communication represents a second Non-Final Office Action. The Applicant's cooperative and constructive attitude is acknowledged and appreciated, and the Examiner regrets the confusion. 


Previous Rejections
Applicant’s arguments, filed 01/12/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 5, 7-11, 14 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Budijono et al (US 2015/0284660 A1).
Budijono taught a consumer product [0012] comprising a composition [abstract], said composition comprising a builder (e.g., reads on an adjunct material) [0116] and, a first and a second microcapsule, respectively, encapsulating a first and a second perfume oil (e.g., reads on a first and a second population of microcapsules) [abstract]. The first and second microcapsules were different [0085].
At least 75 %, 85 % or even 90 % of the microcapsules had a particle size range of from about 1 micron to about 100 microns (e.g., reads on a first and a second population of microcapsules, each population having a particle size from 2 microns to 80 microns, where the sizes of the first and second microcapsules are different) [0092]. The microcapsules comprised isopropyl myristate (e.g., reads on a partitioning modifier) at 0 % to 50 % [0085]. 
The amounts of the first and second perfume oils were different [claim 7]. Primarily, the first perfume oil was at less than 50 % by weight, and the second perfume oil was at more than 50 % by weight [0083]. The weight of the perfume oil could be as much as 100 % [0085].
Preferred uses of the microcapsules were in home care applications; in particular, all-purpose cleaners and fabric care applications [0083].
The prior art disclosed an adjunct material, 1st and 2nd microcapsules at 1-100 microns, each containing different amounts of a perfume oil, and a partitioning modifier (e.g., isopropyl myristate) [citations above]. Together these would provide a composition as claimed instantly. 

Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
The instant claim 1 recites a first and a second particle size, where the first and second sizes were different. The instant claim 1 further recites a weight ratio of from 2:3 to 3:2 of the partitioning modifier to the first perfume oil. The instant claim 1 further recites a weight ratio of greater than 0 to less than 2:3 of the partitioning modifier to the second perfume oil.
The instant claim 5 recites a first and a second particle size, each at 2-80 microns.
Budijono taught a first and a second microcapsule, each at 1-100 microns; isopropyl myristate (e.g., partitioning modifier) at 0 % to 50 %; the first perfume oil at less than 50 % by weight; the second perfume oil at more than 50 % by weight, where the weight of the perfume oil could be as much as 100 %.

Budijono reads on claims 1, 5 and 10.
The instant claim 3 recites that the weight ratio of the first population of microcapsules to the second population of microcapsules is greater than 0 to less than 1:1. 
Claim 3 is rendered prima facie obvious because Budijono taught [0085] that the relative amounts of the two types of capsules in a particular formulation can vary from 1 to 99 % by weight of one type and 99 to 1 % of the other type. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 7 is rendered prima facie obvious because Budijono taught a single perfuming compound [claim 3, 0023-24].
Claims 8-9 are rendered prima facie obvious because Budjiono taught a free perfuming oil, different from the first and second perfume oils [see ¶s 132, 137 and 143].
Claim 11 is rendered prima facie obvious because Budjiono taught [0090] the shell comprising cross-linked melamine formaldehyde.
Claims 14 and 19 are rendered prima facie obvious because Budjiono taught microcapsules containing gelatin (e.g., reads on gel matrix) 
The instant claim 14 recites at least 20 % of a carrier. Budjiono taught 0-50 % of other constituents (e.g., water; reads on carrier). A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 17 is rendered prima facie obvious because Budjiono taught surfactants [0001] at more than 10 % [0018].
The instant claim 17 recites 0.1-20 % surfactant. Budjiono taught more than 10 % surfactant. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 18 is rendered prima facie obvious because Budjiono taught an oil phase and an aqueous phase [0127, 0129]. Benefit [0112] and cleaning agents [0019] were taught.
Claim 20 is rendered prima facie obvious because Budjiono taught water [0102].
Claim 19 is rendered prima facie obvious because Budjiono taught a mixture of microcapsules provided as a composition, or as a particular formulation (e.g., reads on a single unit dose) [abstract, 0085].
Claim 21 is rendered prima facie obvious because Budjiono taught different perfume oils [0017].
Claim 22 is rendered prima facie obvious because Budjiono taught shells materials as the same or different [0089].
 
Nonstatutory Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1, 3, 5, 7-11, 14 and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,085,008.
Although the claims at issue are not identical, they are not patentably distinct from each other because the species recited in the claims of the issued patent (methods for making compositions containing multiple populations of microcapsules) falls within the genus (compositions containing multiple populations of microcapsules) recited in the claims of the instant application, and thus read on the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CELESTE A RONEY/Primary Examiner, Art Unit 1612